IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ANTONIOUS LAVARR                     NOT FINAL UNTIL TIME EXPIRES TO
CAMERON,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-5371
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 5, 2016.

An appeal from the Circuit Court for Duval County.
Mose Floyd, Judge.

Nancy A. Daniels, Public Defender, and Lori A. Willner, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jillian H. Reding, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and WINSOR, JJ., CONCUR.